Rich, J..:
This appeal is from an order of the Trial Term setting aside a verdict in favor of defendant and directing a new trial, in an action to recover damages for personal injuries alleged to have been sustained in consequence of the negligence of defendant’s chauffeur in operating an automobile owned by her.
The accident was the collision of two automobiles and it happened at about noon on July 26, 1913, in the village of Southampton, near the junction of Toilsome lane, a public highway, and Schermerhorn roadway, a private road leading from the Schermerhorn property to the highway at right angles. The roadbed of Toilsome lane is thirty feet wide; on each side is a grass plat some twenty feet in width. On the south side the grass plat extends back from the highway roadbed to the hedge on the Schermerhorn property. At the point where Schermerhorn road meets the hedge line, it separates, one branch or fork running to the west, the other to the east, until they unite with the roadbed of the highway. On the day of the accident the plaintiff was driving his car in an easterly direction in the center of the roadbed' of Toilsome lane. The defendant’s chauffeur was proceeding through Schermerhorn road towards Toilsome lane, passing over the west fork. The hedge obstructed the view of both drivers and prevented each from seeing the other until near the junction. There was no other vehicle on either road at or near their junction at the' time of the collision. The plaintiff’s version of the accident is that he was traveling at the rate of twelve miles. an hour, and. *545when about seventy-five feet from the junction he saw the hood of defendant’s automobile as it emerged from behind the hedge, and, fearing a collision, turned his car to the right, ran it out of the roadway onto the grass plat and brought it to a standstill, and that the defendant’s car came out of the private road into the highway, turned in a semicircle to the left and ran into his car. Testimony was given by himself, his sister and one Williams, who were riding with him, tending to support this contention.
The defendant’s theory is that her car was proceeding through Schermerhorn road at a slow rate of speed, four or five miles an hour, and when it came opposite the hedge the chauffeur saw the plaintiff’s car in the center of Toilsome lane, traveling east at the rate of twenty-five miles an hour. It appears that as the defendant’s car passed the screen of the hedge and plaintiff’s car came into view, her chauffeur turned the car abruptly to the left onto the grass plat where the collision occurred. At the time of the accident defendant’s car had not reached the traveled part of Toilsome lane, and the rule which it is contended would require the defendant to go upon the right side of Toilsome lane has no application. Defendant claims that before she reached the junction of the west fork of the private road over which she was traveling, and while on the grass plat, the plaintiff turned his car sharply to the right and ran into her car. The defendant’s contention is supported by the testimony of her chauffeur, one Acker, who testified that after the collision he examined' plaintiff’s car and found it to be on the high speed and that the brakes were not set; and Joseph Goodwin, an eye-witness of the accident. The testimony of the witnesses was conflicting and irreconcilable, and presented a question of fact which was peculiarly for the jury. It was submitted in a charge free from error, to which no exceptions were taken by plaintiff. The learned trial justice stated no reasons for setting the verdict aside, and the only question before us is whether the verdict was so greatly against the weight of the evidence as to justify the order setting it aside. Although the conclusion reached by the jury may have been one which the learned trial court *546would not have reached, nevertheless the verdict is not so contrary to the evidence as to appear absurd or to suggest suspicion of evil influence, manifest mistake or error. The jury was the sole judge of the facts; the trial was fair; there is sufficient evidence to sustain the verdict, and I think the act of the trial court in vacating and setting it aside was erroneous and an improper exercise of discretion. (Berkowitz v. Consolidated. Gas Co., 134 App. Div. 389; affd., without opinion, 201 N. Y. 512; Walker v. City of New York, 150 App. Div. 280; Maier v. Duffin, 134 id. 594; Von Der Born v. Schultz, 104 id. 94; Gallup v. Bessling, 123 N. Y. Supp. 891; Kaplan v. Lyons Building & Operating Co., 119 id. 264; Layman v. Anderson & Co., 4 App. Div. 124.)
The order setting the verdict aside should be reversed and the verdict reinstated, with costs.
Jenks, P. J., Burr and Stapleton, JJ., concurred; Putnam, J., read for affirmance.